Lewis, P.,
delivered the opinion of the court.
It appears from the record that the judgment, the lien of which is sought to be enforced in this case, was recovered on the 22d day of October, 1868, and that no execution thereon has ever been issued. More than fourteen years after the rendition of the judgment, to wit, on the 31st day of January, 1883, the present suit was instituted, in which the defendants duly appeared and pleaded the statute of limitations. But the plea was overruled by the decree complained of.
Upon the authority of the decision of this court in Hutcheson v. Grubbs, 80 Va. 251, we are of opinion that the plea ought to have been sustained. The decree will therefore be reversed, and an order entered here dismissing the bill.
Decree reversed and bill dismissed.